DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8, 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tikkanen et al. (2017/0110873) in view of Glovinski et al. (2017/0110873).
Regarding claim 1, Tikkanen discloses a light emitting diode (LED) driver comprising:
a set of sensing circuits, the set of sensing circuits including a set of primary side sensing circuits (34, 36, 46, or 52, the sensing signal passes to controller 48 and 38 and through 51 to 42 then goes to the primary controller 22, as shown in fig. 1b) and a set of 
a primary side monitoring circuit (22, fig. 1b) for receiving and processing primary side data from the set of primary side sensing circuits (22 receives sensing signal from the sensing elements through 42, 38 and 48, and processing the signal to use for controlling the circuit 16 in the primary side, col.3, lines 60-62 and col.4, lines 40-44, col. 5, line 63-col.6, line 4, as shown in fig.1b);
a secondary side monitoring circuit (38) for receiving and processing secondary side data from the set of secondary side sensing circuits (38 receives sensing signals and processing then and passes to current source controller to control the operation of the secondary side, col.4, lines 24-39, as shown in fig. 1b);
a lighting status apparatus (48, fig. 1b):
wherein the lighting status apparatus and the primary side monitoring circuit are configured to determine if a power anomaly or fault has occurred based on the primary side data and the lighting status apparatus and the secondary side monitoring circuit are configured to determine if a power anomaly or fault has occurred based on the secondary side data (controller 48 does the calculation and comparison based on the sensing signal received, col.6, lines 51-67);
But Tikkanen fails to specifically disclose wherein the driver comprising a communication interface: wherein if occurrence of a power anomaly or fault is determined, the communication interface is configured to transmit a signal indicative of the power anomaly or fault to an external controller as claimed.


Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Tikkanen to have Glovinski’s fault reporting circuit and external controller because Glovinski provides the motivation using this way can guarantee that the error may be reported back to the owner or user for corrective action and/or the system itself may corrected the issue in real time, thus improving overall safety for a typical operation (section 0010).
Regarding claim 2, the LED driver of claim 1, Tikkanen further discloses the driver further comprising an isolation barrier (30, fig. 1b) for dividing the LED driver into a primary side and a secondary side (as shown in fig. 1b, col.3, lines 62-67).
Regarding claim 3, the LED driver of claim 2, Tikkanen further discloses wherein the isolation barrier is located within a DC/DC power converter (26, as shown in fig. 1b, col.3, lines 62-67).
Regarding claim 4, the LED driver of claim 3, Tikkanen further discloses wherein the primary side comprises a power factor conversion apparatus (24, as shown in fig. 1b).
Regarding claim 5, the LED driver of claim 3, Tikkanen further discloses wherein the secondary side comprises: a DC output bus (28, fig.1b) connected to the DC/DC power converter (as shown in fig.1b); a power monitor (32, fig.1b) connected to the DC 
Regarding claim 6, the LED driver of claim &, Tikkanen further discloses wherein the set of output power channels and the set of light loads are associated in a one-to- one relationship (col.3, lines 31-40, there might have more than one of the one to one corresponding LED load and the driver in the system).
Regarding claim 7, the LEG driver of claim 1, Tikkanen further discloses wherein the set of sensing circuits comprise voltage sensing circuits (34 and 52, fig.1b) and current sensing circuits (36 and 46, fig. 1b).
Regarding claim 8, the LED driver of claim 1, Tikkanen further discloses wherein the data acquisition apparatus further comprises a data isolator (42, fig. 1b) for isolating the primary side monitoring circuit from the secondary side monitoring circuit (as shown in fig. 1b).
Regarding claim 10, the LED driver of claim 1, Glovinski teaches wherein the data acquisition apparatus further comprises: a visual display for displaying an LED driver status (such as smart phone, tablet as shown in fig.1).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Tikkanen to have Glovinski’s fault reporting circuit and an external controller because Glovinski provides the motivation using this way can guarantee that the error may be reported back to the owner or user for corrective action and/or the system itself may corrected 
Regarding claim 11, the LED driver of claim 16, Glovinski teaches wherein the data acquisition apparatus further comprises: a set of dials for receiving input from a user (such as smart phone, tablet as shown in fig.1, section 0023).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Tikkanen to have Glovinski’s fault reporting circuit and an external controller because Glovinski provides the motivation using this way can guarantee that the error may be reported back to the owner or user for corrective action and/or the system itself may corrected the issue in real time, thus improving overall safety for a typical operation (section 0010).
Regarding claim 12, Tikkanen discloses a method of determining faults within a light emitting diode (LED) driver comprising: determining primary side (34, 36, 46, or 52, the sensing signal passes to controller 48 and 38 and through 51 to 42 then goes to the primary controller 22, as shown in fig.1b) and secondary side data via a set of primary side and secondary side circuits (34, 36, 46, or 52, the sensing signal passes to controller 46 and 36) of a light emitting diode (LED) driver; 
processing the primary side data, via a primary side monitoring circuit, to determine if a primary side power anomaly or fault has occurred (22 receives sensing signal from the sensing elements through 42, 36 and 48, and processing the signal to use for controlling the circuit 16 in the primary side, col.3, lines 60-62 and col.4, lines 40-44, col.5, line 63-col.6, line 4, as shown in fig. 1b); 

But Tikkanen fails to specifically disclose transmitting a signal to a lighting system controller if it is determined that a power anomaly or fault has occurred as claimed.
	However Glovinski teaches of a device comprises a communication interface (8, fig.1) and an external controller (such as 11, 12 or 13, as shown in fig.1, section 0023), and wherein if occurrence of a power anomaly or fault is determined, the communication interface transmits a signal to the external controller (such as 11, 12 or 13, as shown in fig. 1, section 0023).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Tikkanen to have Glovinski’s fault reporting circuit and external controller as system controller because Glovinski provides the motivation using this way can guarantee that the error may be reported back to the owner or user for corrective action and/or the system itself may corrected the issue in real time, thus improving overall safety for a typical operation (section 0010).
Regarding claim 13, the method of claim 12, Tikkanen further discloses the method further comprising: storing the primary side and secondary side data for retrieval by the data acquisition lighting system controller (col.6, lines 32-34).


Regarding claim 15, the method of claim 12, Tikkanen further discloses wherein processing the secondary side data comprises: comparing the secondary side data with an expected value range; and determining that a secondary side power anomaly has occurred if the secondary side data is riot within the expected value range (controller 48 does the calculation and comparison based on the sensing signal received, col.6, lines 51-67).
Regarding claim 16, the method of claim 12, Glovinski discloses comprising: displaying a status of the LED driver on a visual display (such as smart phone, tablet as shown in fig.1).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Tikkanen to have Glovinski’s fault reporting circuit and an external controller because Glovinski provides the motivation using this way can guarantee that the error may be reported back to the owner or user for corrective action and/or the system itself may corrected the issue in real time, thus improving overall safety for a typical operation (section 0010).

Regarding claim 18, the method of claim 12, wherein the primary side data and the secondary side data are indicative of data for either side of a galvanic barrier (30, as shown in fig. 1b, col.3, lines 62-67).
Regarding claim 19, the method of claim 12, Tikkanen discloses wherein one or more of the primary side monitoring circuit and the secondary side monitoring circuit comprise one or more processors (22 and 38 are controllers which regarded as a processor).
Regarding claim 20, the method of claim 12, Tikkanen discloses wherein the LED driver comprises a galvanic isolation barrier configured to isolate primary side monitoring of the primary side sensing circuit (30, as shown in fig. 1b, col.3, lines 62-67).

5.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tikkanen in view of Glovinski, and in further view of Tikkanen et al., (US 2011/0204820 A1), hereinafter refer to as Tikkanen2.
Regarding claim 9, the LED driver of claim 1, Tikkanen in view of Glovinski discloses and teaches of a driver as shown above.
Neither Tikkanen nor Glovinski specifically discloses or teaches wherein the data acquisition apparatus further comprises an auxiliary power source as claimed.

However Tikkanen2 teaches of a driver for LED load (as shown in fig.3), wherein the driver comprising an auxiliary power source (60, fig.3) in purpose of continuing to provide power to some of the circuit components (section 0069).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Tikkanen’s in view of Glovinski’s asTikkanen2’s because Tikkanen2 provides the motivation adding an auxiliary power source to the circuit to continues to provide power to the circuit in order to be able to ‘listen’ for or sense a change in lighting state that may be communicated by external device (section 0069) and provides an efficient isolation flyback topology with a wide input voltage range and pulse skipping capability to minimize its power dissipation at light loads or no load conditions (section 0066).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH Q TRAN whose telephone number is (571)272-1813. The examiner can normally be reached M-F: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH Q TRAN/Primary Examiner, Art Unit 2844                                                                                                                                                                                             2/3/22